Exhibit 10.31

 

IKB Deutsche Industriebank

Aktiengesellschaft Düsseldorf

Mailing address:

Wilhelm-Bötzkes-Straße 1, 40474 Düsseldorf

Internal bank details/branch information

 

KD 161.153/CTo2/Beck

SID-GS 1

 

1. Copy for the collateral provider

2. Copy for the Bank

 

Collateral Agreement for a land charge with

assignment of claims for restitution

 

Collateral provider (name and address)

 

IXYS Corporation

Bassett Street 3540

95054 Santa Clara, California

USA

 

Description of the land charge(s)

 

Land register/home ownership land register/register for heritable building
rights of the Local Court of

Lampertheim

 

Lampertheim Volume   Sheet no. Plot Sub-plot    

16,794

 

    Division III serial no. and Currency Amount in words: 1   1 EUR

766,937.82

 

seven hundred and sixty-six thousand, nine hundred and thirty-seven euros and 82
cents 2 2 EUR

6,007,679.60

 

six million seven thousand and seventy-nine euros and 60 cents 3         Owner
of/party/ies with hereditary building right to the property subject to the land
charge; if details different from those of the collateral provider (name and
address)

IXYS Corporation, Bassett Street 3540, 95054 Santa Clara, California - USA

 

The following agreements also apply to the stated land charge(s) – hereafter
referred to as the “land charge” – in addition to the regulations in the land
charge document:

 

1. Collateral purpose

The land charge, the assumption of personal liability and the assignment of the
claims for restitution are for the purposes of

 

x securing the claims to which the Bank is entitled under the loan agreement
designated below, including in those cases in which the agreed term of the loan
is extended. In the event that the agreement is null and void, effectively
rescinded, revoked or canceled or is ineffective or unenforceable on other
grounds, then all of the Bank’s contractual and statutory claims against the
borrower arising from this are secured.

 

Name of the loan agreement, if applicable name and address of the borrower, if
different from the details for the collateral provider

Loan 2 for EUR 6,500,000.00

in accordance with loan agreement offer dated 3/16/2015

Borrower: IXYS Semiconductor GmbH,

Edisonstr. 15, 68623 Lampertheim

 

¨ securing all existing, future and contingent claims of the Bank with all its
domestic and foreign branches from the banking business relationship against the
collateral provider. If the latter has assumed liability for liabilities of
another customer of the Bank (e.g. as guarantor) then the land charge, the
assumption of the personal liability and the assignment of the claims for
restitution are only for the purposes of securing the debt following the
assumption of liability from the date that it becomes due.

2. Expansion of the scope of liability through assignment of the claims for
restitution of land charges with priority or equal ranking

(1) In the event that other land charges have priority over or equal ranking to
the land charge at present or in the future then the following are hereby
assigned to the Bank: the claims for restitution of land charges and partial
land charges with priority or equal ranking together with interest and ancillary
rights, and the claims for issuing of a consent for cancellation, a waiver
declaration, a declaration of release of the land charge in order to secure the
buyer’s debt and the claims to disbursement of the surplus proceeds in the event
of recovery. In the event that these claims for restitution on priority land
charges have already been assigned elsewhere, then the claim for reassignment of
these claims is itself hereby assigned.

(2) The assignment is made upon the proviso that the Bank is also able to
satisfy its claims from the land charge assigned to it upon maturity of the
claim for restitution, with this land charge also serving as further collateral
for its claims in addition to the land charge stated above. The provisions in
this collateral agreement shall apply accordingly to this further land charge.

(3) The Bank shall be entitled to notify the party liable for restitution of the
assignment of the claims for restitution.

 

 

© 2012 Bank-Verlag GmbH 42.106 (11/12) / certified in accordance with CRR, Art.
194

 

1



--------------------------------------------------------------------------------

(4) In the case of certified land charges the claim for surrender of the land
charge certificates and the claim for submission of these to the Land Register
for the purposes of forming partial certificates is also assigned.

(5) At the Bank’s request the collateral provider will provide all declarations
that are required for the purposes of asserting the claims that have been
assigned above. In the event of land charge creditors with priority or equal
ranking the Bank shall be entitled to obtain information on the claims secured
through these land charges.

3. Release of collateral

(1) Following satisfaction of its claims secured by way of the land charge the
Bank shall be obligated to release the land charge together with all interest
and other rights to the collateral provider. The Bank will transfer this
collateral to a third party if it is obligated to do so. This is the case for
instance if a claim for restitution of the land charge has been assigned to a
third party.

(2) Prior to complete satisfaction of its claims secured through the land
charge, the Bank is already obligated to release subordinate land charges or
partial land charges if the amount of the land charge exceeds the secured
claims.

(3) If further collateral has been provided for the claims secured through the
land charge (e.g. land charges on other pledged property, collateral
assignments, assignments of claims) then in addition to its obligation to
release collateral in paragraph 2, the Bank shall also be obligated to release
at its discretion the land charge or any other collateral to the relevant
collateral provider in whole or in part upon request provided that the
realizable value of all collateral exceeds

110%

of the Bank’s secured claims on more than a merely temporary basis.

(4) The Bank will consider the justified interests of the collateral provider
and of the provider of additional collateral in selecting the collateral to be
released.

4. Insurance of the real estate subject to land charge and pledging of the
claims from the insurance for fixtures

(1) Unless relevant insurance has already been taken out, the collateral
provider shall be obligated to insure the buildings and facilities and all
fixtures located in and on the property subject to the land charge against all
hazards for which the Bank considers insurance coverage to be necessary.
Insurance at the appropriate amount must be taken out in particular for fire,
mains water, hail and storm damage for the sliding replacement value wherever
possible and this must be maintained for as long as the Bank is entitled to the
claims secured via the land charge. If the collateral provider does not meet its
obligations despite a demand notice then the Bank may take out the insurance
which it considers to be necessary under the circumstances.

(2) The claims from the existing insurance for fixtures or that to be taken out
in future are hereby assigned to the Bank for the aforementioned collateral
purpose. The Bank shall be entitled to notify the insurance company of the
pledge on behalf of the policyholder.

5. Information and inspections

The Bank may demand all information and evidence along with the surrender of
documentation which it requires for administration purposes, in particular for
valuation and realization of the land charge. It may also obtain such
information, evidence and documentation from authorities, insurance companies or
other third parties. The Bank shall be entitled to inspect the property subject
to the land charge along with the buildings and fixtures and to examine all of
the documentation related to the property subject to the land charge. The Bank
shall be entitled to appoint third parties for this purpose.

6. Allocation of payments

The Bank will allocate all payments to the claims secured by the land charge,
unless performance is justifiably made in relation to the land charge itself in
an individual case.

 

 

This agreement is subject to German law.

Place of jurisdiction: Düsseldorf

 

Place, date,

signature of the collateral provider

  

Santa Clara, April 21, 2015

 

IXYS Corporation

 

/s/ Nathan Zommer

                                                                    
                     

 



 

Declaration of the owner(s)/party/ies with hereditary building rights, if
different from the collateral provider

I/we as owner(s) of/party/ies with hereditary building rights to the property
subject to a land charge consent to the above declaration, in particular I/we
agree to the assignment of the claims for restitution in accordance with section
2.

 

Place, date,

signature of the    

owner(s)/party/ies

with hereditary building rights

   

 

Place, date, signature of the borrower, if different from the collateral

provider

  

Lampertheim, on April 21, 2015

 

IXYS Semiconductor GmbH

/s/ Thea Kern        /s/ Peter Ingram

                                                                    
                     

 

 

Place, date, signature of the Bank   

Düsseldorf, on March 16, 2015

 

IKB Deutsche Industriebank Aktiengesellschaft

 

/s/ Thea Kern        /s/ Peter Ingram

                                                                    
                     

 

4/21/2015

 

2